 324DECISIONSOF NATIONALLABOR RELATIONS BOARDHearst Corporation,San Antonio Light Division andSan Antonio Newspaper Guild,Local 25, TheNewspaper Guild,AFL-CIO,Petitioner.Case 23-RC-4233November 4, 1975DECISION ON REVIEWBy MEMBERSFANNING, JENKINS, ANDPENELLOOn June 13, 1975, the Regional Director for Region23 issued a Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate a unit of all full-time and regular part-timeemployees in the Employer's circulation department,including students employed as part-time clerks.Subsequently, the Employer filed a Request forReview of the Regional Director's decision on theground that he departed from officially reportedBoard precedent in finding that students were regularpart-time employees and eligible to vote in theelection.The Petitioner filed a statement in opposi-tion to the Request for Review.By telegraphic order dated July 9, 1975, the Boardgranted the Request for Review and stayed theelection pending Decision on Review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith 'respect to the issues under review andmakes the following findings:The Employer argues that its Regional Director'sdecision in the instant case is in conflict with theBoard's recent decision inCaliforniaInspectionRating Bureau,215 NLRB No. 145 (1974), in whichcertain student clerical workers were excluded from aunit of office clerical employees. The Employer notesthat the Board in that case relied on the followingfactors for the exclusion of students from the unit:students generally worked one or two semesters andrarely remained as permanent employees; they didnot look upon their work as leading to a career; thosewho did decide to remain after graduation fromschool did not necessarily receive hiring preference;and the students were paid lower wages and workeddifferent hours than other employees, and receivedlimited fringe benefits.While the Employer wouldinclude regular part-time clerks in the circulationdepartment, it contends that the students herein, whoIThe Employer prepared an exhibit of employee tenure which itcontendsshows that since January 1970 employees, students and nonstu-dents alike,worked on the "night complaint desk" an average of 8 9 monthsWe find it unnecessary to resolve this conflict in the evidence as this factor221 NLRB No. 67worked on the "night complaint desk," are remarka-bly similar to the student employees excluded in theRating Bureaucase, in that they possess virtually allof the significant exclusionary traits. Though thereare some similarities between the students here indispute and those involved inRating Bureau,thereare also significant differences and we agree with theRegional Director that the students here should beincluded.The Employer is engaged in the publication anddistribution of newspapers. The circulation depart-ment personnel sought 'by Petitioner are responsiblefor the sale, distribution, and collection for theEmployer's newspaper. As part of its distributionfunction, the circulation department has employeeswhose principal duties are to receive customer servicecomplaints and to correct them accordingly. Sincethe Employer is an evening newspaper, the employ-eesworking on the service desk or the "nightcomplaint desk" usually work evening hours from 4to 9 p.m. This desk has been traditionally mannedprimarily by high school or college students, thoughother part-timers work there as well. The employ-ment of all night complaint desk employees iscontinuous throughout the year and some part-timestudent employees who have worked on the "nightcomplaint desk" now hold permanent managementpositions. Several of the students presently employedhave worked for the Employer continuously for morethan 4 years and there is testimony by the Employ-er's assistant to the circulation operations manager,Deinringer, who is in charge of the "night complaintdesk," that on the average they remain at the "nightcomplaint desk" for about 3 years.' Most of thestudents plan to continue working for the Employeruntil their higher education is completed."Night complaint desk" employees, be they stu-dents or not, are limited by the Employer to workinga "standard" 19-1/2-hour workweek,2 are paidsimilar wages, have the same working conditions andsupervision,and receive limited fringe benefits.Company policy is that employees who work lessthan 20 hours a week are not entitled to holidays,hospitalization, life insurance, and pension benefits,and the students on the "night complaint desk" aretreated like all others occupying the same positions.As noted above, the Employer does not contendthatnonstudent part-time employees should beexcluded even though some have regular full-timeemployment elsewhere or are housewives. Theseother nonstudent, part-time complaint desk employ-ees are "moonlighting" in working for the Employer,is not controlling in our decision herein2There arefour studentsreferredto hereinafter,on the nightdesk, whowork morethan 19-1/2 hours. HEARST CORP., SAN ANTONIO LIGHT DIV.and are paid a lower hourly rate, have earned lessseniority, and work fewer hours than some of thestudents whom the Employer seeks to exclude. Fourstudents, whom the Employer would exclude, regu-larly work from 30 to 40 hours a week.Based on the foregoing facts, we believe that thestudents herein are distinguishable from the excludedstudents in theRating Bureaucase relied on by theEmployer. They appear indistinguishable from other,part-time "night complaint desk" clerks who areconcededly properly within the unit, and the sole factthat they are students provides no basis for theirexclusion.We find, in agreement with the Regional Director,that the student employees herein share a sufficient325community of interest with the full-time and otherregularpart-time employees in the Employer'scirculation department to be included in the unit.Display Sign Service, Inc.,180 NLRB 49, 50 (1969);Fairfax Family Fund, Inc., a wholly owned subsidiaryof Spiegel, Inc.,195 NLRB 306, 309 (1972).Accordingly, we hereby remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection,3 except that the payroll period for deter-mining eligibility shall be that immediately precedingthe issuance date of this Decision on Review.[Excelsiorfootnote omitted from publication.]3We further find thatthe unit,as described in the Regional Director'sDecisionand Direction of Election, is sufficiently clear to avoid confusionas to voting eligibility.